Citation Nr: 1048337	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in the 
left ear.  

2. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for mycotic 
toenails, calluses, and corns, to include as secondary to the 
Veteran's service-connected dermatophytosis of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2007 and August 2008 rating decisions of the 
Washington, D.C. and Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Offices (ROs).  

In March 2010, the Veteran testified at a central office hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

The issue of entitlement to service connection for hearing loss 
of the right ear has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
the March 2010 hearing transcript, p. 13.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for mycotic 
toenails, calluses, and corns, to include as secondary to the 
Veteran's service-connected dermatophytosis of the feet, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected left ear hearing loss is 
manifested by no more than level IX hearing.  

3.  In a July 2006 rating decision, the RO denied reopening the 
claim of service connection for mycotic toenails, calluses, and 
corns, to include as secondary to the Veteran's service-connected 
dermatophytosis of the feet.  The Veteran was notified of this 
decision and of his appeal rights.  He did not appeal the 
decision.  

4.  Since the July 2006 rating decision which denied reopening 
the claim of service connection for mycotic toenails, calluses 
and corns, to include as secondary to the Veteran's service-
connected dermatophytosis of the feet, the evidence received was 
not previously of record and relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
mycotic toenails, calluses and corns, to include as secondary to 
the Veteran's service-connected dermatophytosis of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-
4.87, Diagnostic Code 6100 (2010).

2.  The July 2006 rating decision which denied reopening the 
claim of service connection for mycotic toenails, calluses, and 
corns, to include as secondary to the Veteran's service-connected 
dermatophytosis of the feet, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(b), 
20.1103 (2010).

3.  The evidence received since the July 2006 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, the RO sent a letter to the Veteran in July 2008 
with the VCAA notice requirements for his increased rating claim.  
In the letter, the Veteran was informed that the evidence 
necessary to substantiate the claim for an increased evaluation 
would be evidence showing that his disability was worse than the 
current evaluation contemplates.  The letter also informed the 
Veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  It 
also informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal agency, 
such as records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about the 
records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claim is being denied, any such effective date question 
is moot.  The Veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from July 1992 to October 2006, and 
a private medical record dated October 1995.  The Veteran was 
also provided a VA examination in connection with his increased 
rating claim, which is found to be adequate for rating purposes.  
The examiner reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided a conclusion with 
supportive rationale.  The Board finds that the VA examination 
report is probative.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

Finally, in light of the favorable decision as it relates to the 
issue of reopening the Veterans claim for service connection for 
mycotic toenails, calluses and corns, to include as secondary to 
the Veteran's service-connected dermatophytosis of the feet, VA's 
compliance with the mandates of the Veterans Claims Assistance 
Act of 2000 (VCAA) need not be discussed.  As will be explained 
below, the claim has been reopened and the underlying claim of 
service connection is being remanded to the RO via the AMC for 
further development.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328.


II.  Decision  
Left Ear Hearing Loss

The Veteran contends that a compensable evaluation is warranted 
for his left ear hearing loss.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's left ear hearing loss is currently evaluated under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6100.  The 
Ratings Schedule, under Diagnostic Code 6100, provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I though XI) for hearing impairment, established by 
a state licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85 (2010).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a) (2010), it states that when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Id.  

The Court has noted that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
numeric designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In August 2008, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed during the 
evaluation showed the following pertinent puretone thresholds:





HERTZ



500
1000
2000
3000
4000
LEFT
15
25
75
90
90

Average puretone thresholds was 70 decibels and speech 
recognition was 52 percent.  The VA examiner diagnosed the 
Veteran with severe to profound high frequency sensorineural 
hearing loss in the left ear.  

VA outpatient treatment records note the Veteran's hearing 
complaints, as well as problems associated with his left hearing 
aid being "too soft," but there are no additional audiological 
evaluations contained within the claims file.  This is an 
adequate description of the functional effects of the Veteran's 
hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

In light of these results, the Board finds that the preponderance 
of the evidence is against the grant of a compensable evaluation 
for the Veteran's service-connected left ear hearing loss.  The 
Board notes that since service connection is in effect for only 
one ear, the nonservice-connected ear will be assigned a Roman 
Numeral I.  38 C.F.R. § 4.85(f).  

Thus, based upon the August 2008 VA audiological evaluations from 
Table VI of 38 C.F.R. § 4.85, a Roman Numeral I is derived for 
the right ear and a Roman Numeral VIII is derived for the left 
ear.  A noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.  The 
intersection point for these categories under Table VII shows 
that the Veteran's service-connected left ear hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  Therefore, the Board finds that 
the criteria for a compensable evaluation have not been met.  

However, the left ear does show an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(b) for the August 2008 VA 
examination.  Applying Table VIa to the puretone threshold 
average from the above mentioned VA examination, a Roman Numeral 
VI is established in the left ear.  As previously stated, a Roman 
Numeral VIII is derived for the left ear using Table VI of 
38 C.F.R. § 4.85.  Since Roman Numeral VIII is higher than VI, 
VIII is elevated to the next higher numeral - IX.  A 
noncompensable evaluation is derived from Table VII by 
intersecting row I with column I.  Thus, the evidence does not 
support a finding of a compensable evaluation.  

The Board acknowledges the representative's contentions of 
affording the Veteran a new VA examination to assess the current 
severity of his left ear hearing loss.  See hearing transcript, 
p. 14.  The Board also recognizes the testimony by the Veteran's 
wife contending that his hearing has gotten poorer.  See hearing 
transcript, p. 9.  However, when asked at the hearing whether his 
left ear hearing loss had worsened since the August 2008 VA 
examination, he responded by saying it was about the "same."  
See hearing transcript, p. 14.  The Board considers the Veteran's 
own reports of his symptoms more probative than the 
representative's statement, and as such, an additional VA 
examination is not warranted.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone threshold for the left ear meets the criteria 
for a higher rating, and, the Veteran has not submitted any 
additional treatment records reflecting his left ear hearing 
loss.  Thus, the Board finds that the criteria for a compensable 
evaluation have not been met.  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a compensable 
rating.  The Board has duly considered staged ratings, pursuant 
to Hart, supra, but finds the 0 percent rating assigned is 
appropriate for the entire rating period.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Director of the Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-
44 (2010) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the Veteran 
or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's left ear hearing loss.  Moreover, 
the evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to his left 
ear hearing loss.  Moreover, marked interference with employment 
has not been shown.  In the absence of any additional factors, 
the RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not prejudicial.  

The Board is aware of the Veteran's complaints about not being 
able to hear well; however, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 349.  There was no indication that the audiological evaluation 
produced test results which were invalid.  Nevertheless, the 
clinical findings establish that the preponderance of the 
evidence is against a compensable evaluation for the Veteran's 
left ear hearing loss disability.  Therefore, the benefit-of-the-
doubt rule is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  



Mycotic Toenails, Calluses, and Corns

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a rating decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court 
of Appeals for Veteran Claims (Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

At the time of the July 2006 rating decision, which denied 
reopening the Veteran's claim for service connection for mycotic 
toenails, calluses, and corns, the evidence of record consisted 
of the Veteran's service treatment records, VA outpatient 
treatment records from July 1992 to April 2006, pictures of the 
Veteran's feet, and a January 1996 VA examination report.  In the 
July 2006 rating decision, the RO noted that previously cited 
post service treatment records reflect treatment for mycotic and 
infected toenails since September 1999; however, since that time, 
the Veteran has not submitted any new and material evidence to 
support his claim.  The RO concluded that the claim would not be 
reopened because the Veteran has not submitted evidence showing 
that his mycotic toenails, calluses, and corns was incurred in 
service or due to his service-connected dermatophytosis of the 
feet.  

The Veteran was notified of the denial in an August 2006 letter, 
including his appellate rights.  He did not appeal the decision; 
thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

The Board finds that new and material evidence to reopen the 
claim for service connection for mycotic toenails, calluses, and 
corns, to include as secondary to the service-connected 
dermatophytosis of the feet.  The Veteran has provided testimony 
during the course of the appeal with regards to his current 
disability, as well as additional treatment records that reflect 
his current diagnoses of onychomycosis, xerosis, and tylomas.  
Given the state of the current record and the newly received 
evidence, the Board finds that new and material evidence has been 
submitted.  Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998); 
Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the claim is 
reopened.  

ORDER

New and material evidence having been received, the claim for 
service connection for mycotic toenails, calluses, and corns, to 
include as secondary to the Veteran's service-connected 
dermatophytosis of the feet is reopened.  To this extent only, 
the benefit sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims of 
entitlement to service connection for mycotic toenails, calluses, 
and corns, to include as secondary to the Veteran's service-
connected dermatophytosis of the feet.  Where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the evidentiary record reveals that the Veteran was 
afforded a VA examination for his service connection claim in 
January 1996.  Prior to the examination, the Board notes that in 
the December 1995 examination request, it was noted in the 
"General remarks" section that the claimed mycotic toenails, 
corns and calluses were being claimed as secondary to the 
Veteran's service-connected dermatophytosis of the feet.  In the 
January 1996 examination report, the VA examiner provided 
diagnoses of status post past history of bilateral foot callouses 
as noted, under the care of podiatry; status post past history of 
bilateral mycotic toenails, none at the present time; and status 
post past history of dermatophytosis of both feet.  However, the 
VA examiner failed to offer an opinion as to whether the status 
post history of bilateral foot callouses and bilateral mycotic 
toenails are related to his service-connected dermatophytosis of 
both feet.  Thus, the Board considers the examination report to 
be insufficient.  Because VA undertook to provide one, the Board 
must ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion 
must describe the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  
Accordingly, further development of the evidence will be 
undertaken prior to our final adjudication of the Veteran's 
claims for service connection.  

Finally, the record was held open for thirty days so that 
additional evidence could be submitted in support of his claim 
for service connection for mycotic toenails, calluses, and corns.  
In March 2010, additional evidence was received at the Board 
without the Veteran's waiver of initial consideration of this 
evidence by the agency of original jurisdiction.  The evidence 
consists of private medical records from November 2008 and 
December 2009.  These records are referred for initial review.  
See 38 C.F.R. § 20.1304 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's mycotic 
toenails, calluses and corns from the 
Washington, DC VA Medical Center.  If any 
requested records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his mycotic toenails, calluses, 
and corns.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

The examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not (50 percent probability or 
more) that the Veteran's mycotic toenails, 
calluses, and corns were caused or 
aggravated by the Veteran's service-
connected dermatophytosis of the feet.  If 
the examiner finds that the Veteran's 
mycotic toenails, calluses, and corns are 
aggravated by the dermatophytosis, he/she 
should indicate the degree of disability of 
the mycotic toenails, calluses, and corns 
before they were aggravated and their 
current degree of disability.  

If the mycotic toenails, calluses, and 
corns were not caused or aggravated by 
dermatophytosis, the examiner should state 
so and provide an opinion as to whether it 
is at least as likely as not ( a 
probability of at least 50 percent or more) 
that this condition is related to an event, 
injury or disease in service.  

The rationale for any opinion(s) expressed 
should be set forth.  If the examiner is 
unable to provide the requested opinion(s) 
without resorting to speculation, it should 
be so stated and he or she must discuss why 
an opinion is not possible.  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
mycotic toenails, calluses, and corns, to 
include as secondary to the Veteran's 
service-connected dermatophytosis of the 
feet.  38 C.F.R. 
§§ 3.303, 3.310.  The evidence received in 
March 2010 must be considered.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


